DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/2/2022, regarding the specification and drawing objections (Page 7), as well as 35 USC 112a&b (Pages 7-8) have been fully considered and are persuasive, in light of the amendment. In light of the amendment, the related rejections and objections have been withdrawn.
Applicant's arguments regarding the 35 USC 102 rejection of Claim 1 (Pages 9-13) over Huitema have been fully considered and are persuasive. In particular, Applicant’s arguments persuasively clarified that the appropriate interpretation of the limitation “the adjunct, while under an applied stress in a range of 30 kPa to 90 kPa, undergoes a strain in a range of 0.1 to 0.9” is narrower than initially assumed by the prior Office Action. Based on Applicant’s arguments on Page 10 last Para (“compresses through a range of strain“), Page 14 1st Para (“buttress material compresses under stress”), and correlated with specification details (Para 0174: “forces (stresses) that will be applied to the tissue deployed adjunct”; Para 0433: “compressed from respective uncompressed heights … to a respective compressed height”), it is presently understood that the stress and strain recited in the claims are exclusively measured in a transverse direction corresponding to axis X shown in Fig. 1, in other words compressive stress and strain applied during tissue/adjunct clamping and stapling, causing the adjunct to compress under stress and thus result in a compressed state at a reduced thickness. This interpretation is line with repeated use of “compressive” throughout the spec, and therefore precludes a broader interpretation of stress/strain, as presented in the 11/2/2021 Office Action (pages 8-9). As a result, the related rejection is being presently withdrawn.
Applicant's arguments regarding the 35 USC 103 rejection of Claim 1 (Pages 12-13) over Huitema have been fully considered and are persuasive. 	First, the examiner disagrees with Applicant’s contention that a thickness of Huitema’s layer has no effect on the stress-strain response OF THE ADJUNCT (page 12 2nd Para), pointing out that the strain-stress relationship as recited is not exclusively characterized by the elasticity modulus, because of the adjunct structure and geometry. As such, thicker variants of Huitema’s adjuncts would necessarily respond with increased rigidity to compression loads, as opposed to thinner embodiments, in spite of a same constituent material of a given elastic modulus E being used in all embodiments of said genus. As a reminder, the claim language is not directed to elastic modulus. 	In spite of the above disagreement, the examiner now acknowledges, in light of Applicant’s arguments, that the claimed stress-strain relationship is specifically recited to correspond to a specific use, and specifically intended to respond to a particular set of conditions and that the design process necessarily involved multiple criteria and variables (thus requiring more than a result-effective variable, on which the analysis of the previous Office Action relied). Additionally, Applicant’s arguments were found to persuasively correlate with specification details such as Para 0173 :” high blood pressure is typically considered 210 mmHg, and therefore it would be desirable for the present adjuncts to withstand an applied stress that is equal to or greater than 210 mmHg for a predetermined time period without reaching densification”. This persuasively counters the lack-of-criticality argument formulated in the prior Office Action (Page 9 of the 11/2/2021 Office Action). As a result, the related 35 USC 103 rejection is being presently withdrawn.
As a results of the updated interpretation, the previous rejections of Claim 1 and its dependents are being presently withdrawn. See related discussion under Allowable Subject Matter below. 

Applicant's arguments regarding the 35 USC 102 rejections of Claims 16 and its dependents have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that Huitema does not teach: “ALL the spacers struts collapse without contacting one another”  (Page 13 ,  Line 23) or “compression behavior of … ANY OF THE OTHER WALLS, I.E. THE REMAINING spacer struts” (Page 13 line 3), or ”structural behavior of EACH of the walls” (Page 14, line 6), or “OTHER WALLS , E.G. IMMEDIATE LEFT ADJACENT angled wall … would not contact SS1 or OTHER WALLS” (Page 14, lines 9-10), the examiner points out that said features upon which applicant relies (i.e., “ALL THE SPACERS”, “ANY OF THE OTHER WALLS”, “REMAINING …STRUTS”, “EACH OF THE WALLS”, “IMMEDIATE … ADJACENT”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Note that the Applicant appears to acknowledge that the Office Action appropriately recognizes SS1 and SS2 as struts, as the Applicant admits that “Huitema’s buttress material … is formed of strut based unit cells “ (Page 11 line 8). Note that the present claim language merely requires a minimum of 2 struts (as opposed to the range of additional limitations enumerated from Applicant’s arguments above, which are not currently recited in the claims). The 35 USC 102 rejection below discussing in detail how the respective elements have been identified, and how the structure and functionality recited is met by the anticipatory reference Huitema.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20090206125 by Huitema et al. (“Huitema”). For Applicant’s convenience, underlined portions below correspond to modifications presently formulated as necessitated by the most recent amendments, as compared to the previous Office Action 
Regarding Claim 16, Huitema teaches a stapling assembly for use with a surgical stapler (end effector of “SURGICAL STAPLING INSTRUMENT”, per title, also see stapling assembly 14 in Fig. 4) , comprising: 
a cartridge 22 (Fig. 4) having a plurality of staples (note “staples” in plural form, in Para 0077: “deploy staples into the tissue”) disposed therein (cartridge is named “staple cartridge” in Para 0078, thus housing staples) , the plurality of staples being configured to be deployed into tissue (Para 0077: “deploy staples into the tissue”); and 
a non-fibrous adjunct (“buttress material 1336” not including fibers and not shaped as a fiber – hence “non-fibrous” – is shown in Figs. 62-63, Para 0131) formed of at least one fused (note in Para 0131: “formed by molten material within a mold during an injection molding process”) bioabsorbable (Para 0079: “buttress material can be comprised of a material such as, a bioabsorbable material”) polymer (Para 0104: “any suitable monomer and/or polymer”) and configured to be releasably retained on the cartridge (Para 0079: “buttress material … can be releasably retained to one of deck 28”, note in Fig. 6 that deck 28 is part of the cartridge 22) such that the adjunct 1336 can be attached to tissue by the plurality of staples in the cartridge (as configured, and discussed previously), the adjunct having a tissue-contacting layer (upper surface of adjunct 1336 is configured to contact tissue, and it represents a layer – see Figs. 62-63, annotated below), a cartridge contacting layer (lower surface of adjunct 1336 is configured to contact the cartridge, and it represents a layer – see Figs. 62-63, below),  and an internal structure extending therebetween  (middle/core region, annotated as IS, below), wherein the internal structure is formed of spacer struts (walls directed at an angle, but almost vertically, see annotated as SS1-SS2, below; note that the claim language as interpreted only requires two struts to justify the plural “struts”), that are configured to collapse (under sufficient stress, any  structure necessarily collapses, thus said struts are configured to collapse as well) without contacting one another (SS1 and SS2 can collapse without contacting each other, see annotated figures below; note that because the distance between the two struts SS1-2 is orders of magnitude larger than strut dimensions, it necessarily follows that upon neither of the two struts SS1-2 contacts the other of the two struts during collapse under compression) while the adjunct compresses under stress to thereby (intended use; Huitema’s adjunct does not densify at a low enough amount of stress, thus meeting the requirement that the densification is delayed) delay densification of the adjunct.

    PNG
    media_image1.png
    643
    837
    media_image1.png
    Greyscale

Examiner-annotated Figs. 62-63 of Huitema

Regarding Claim 17, Huitema further teaches that the cartridge-contacting layer (lower layer, see Fig. 63) is formed of a plurality of interconnected struts (e.g. like SS1, SS2 annotated above, and similar structures) that define a plurality of openings (four adjacent wall-like struts constitute a well-like opening facing downwards) within the cartridge- contacting layer (openings constitute discontinuities within the lower/cartridge-contacting layer). 

Regarding Claim 18, Huitema further teaches that each spacer strut (annotations SS1, SS2, above) extends at an angle relative (estimated at 80° in Fig. 63, above) to the cartridge-contacting layer (lower horizontal layer, as detailed above), and wherein each spacer strut SS1, SS2 substantially overlaps with a corresponding opening (overlapping is inherent, because the bounds of the opening are constituted by struts/walls, see Fig. 63 above) in the cartridge-contacting layer (overlapping extends into the “knee” of the strut, i.e. at the corner where the lower/cartridge-contacting layer meets the oblique struts, see annotated as “knee” ) such that at least a portion of each spacer strut can be received within the corresponding opening during compression of the adjunct (the spacer strut is at least in part received by the opening, because the bounds of the opening are constituted by the struts themselves, therefore it follows that the spacer strut is also received within the opening during compression of the adjunct, see annotated Fig. 63, above).  

Regarding Claim 19, Huitema further teaches that the spacer struts SS1, SS2 include a first plurality of alternating angled struts (alternating struts like SS1 of Fig. 63, located on the LEFT side of the cartridge, relative to the knife channel, as depicted and oriented in the generic embodiment of Fig. 2) and a second plurality of alternating angled struts (alternating struts like SS2 of Fig. 63, located on the RIGHT side of the cartridge, relative to the knife channel, as depicted and oriented in the generic embodiment of Fig. 2), and wherein the internal structure includes a centralized zone (central/median longitudinal area located in between the LEFT and RIGHT sides as defined above, with respect to Fig. 2) that extends along the adjunct in a longitudinal direction (i.e. along the knife channel depicted in Fig. 2) between the first and second pluralities of alternating angled struts (as identified, the centralized zone is between the LEFT and RIGHT sides of the adjunct).  

Regarding Claim 20, Huitema further teaches that the cartridge includes a channel that is configured to receive a cutting element (“cutting member”, Para 0129; note effect of the cutting element depicted in Fig. 2, where the adjunct and tissue are shown as having been already cut, after stapling), and wherein when the adjunct is releasably retained on the cartridge, the centralized zone at least partially overlaps with the channel (when seen from the top, the adjunct overlaps an entirety of the cartridge deck, including the centralized zone where the channel is located.  

Allowable Subject Matter
Regarding Claims 12-15, a statement of reasons for the indication of allowable subject matter was included in the 11/2/2022 Office Action  (pages 16-17).
Regarding Claim 1, the prior art of record fails to teach a surgical stapler having all limitations claimed, including a non-fibrous, bioabsorbable polymer adjunct releasably attached to a staple cartridge and represented by repeating interconnected unit cells, the adjunct featuring a specific strain response under compressive stress, namely a compressive strain in a range of 0.1 to 0.9” when subjected to a compressive stress in a range of 30 kPa to 90 kPa, wherein the compressive stress and strain are measured in a direction substantially transversal to a tissue contacting plane of the staple cartridge (understood to correspond to direction X in Fig. 1 of the examined specification). See claim interpretation discussed in more details in the Response to Arguments section above.
For illustration and contrast, Huitema’s adjunct 1336 is not disclosed as featuring the specific compressive behavior recited (see Figs. 62-63 of Huitema, contrasted with Figs. 8A-29). Since the prior art (e.g. Huitema, other references discussed below) teaches devices that lack said features, the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-10 are allowed  as depending from Claim 1 (above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731